Title: To James Madison from Gerrit L. Dox, 28 May 1816
From: Dox, Gerrit L.
To: Madison, James


        
          Sir,
          Albany 28t. May 1816.
        
        Inclosed I have the honor to present for your perusal Copies of memorials (originals of which have this day been transmitted to the Post Master Genl.) from the Republican members of the Legislature of this state and the Republican and mercantile citizens of this City: advising my continuance in the office of Post Master in this place.
        The good character respectability and high standing both moral and Political which the individuals who have signed those papers bear, and which

cannot on any account be detracted from will claim it is hoped the most earnest attention of the officers of Government.
        When I was appointed in Jany last there was an apparent conviction on the part of the Government that public sentiment was in favor of another candidate—the information on which that conviction was built is not well founded. I have therefore taken the liberty to present such evidence as is presumed will put the question to rest.
        All the former candidates have declined except Mr. Southwick—two of them Mr Denniston and Mr Noon have signed the enclosed recommendation—so much are they averse to the appointment of Mr. S. that they do not hesitate to give up their own pretentions and use their influence for the purpose of defeating his appointment.
        In short but few men calling themselves Republicans and Americans can forget that Mr S. deserted the cause of his country and Government at a most trying period and was the first editor to paliate the atrocious and unheard of cruelties committed on Americans citizens by the band under the infamous Procter.
        For more satisfactory information as regards public feeling on this occasion I beg leave to refer you to the Post Master General for letters from distinguished Republicans of this state. I have the honor to be very respectfully your most obt. Sert.
        
          Gerrit L Dox
        
      